[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1401

                    ASYA D. ZIMBOVSKY,

                  Plaintiff, Appellant,

                            v.

              COMMONWEALTH OF MASSACHUSETTS,

                   Defendant, Appellee.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Douglas P. Woodlock, U.S. District Judge]

                          Before

                 Boudin, Circuit Judge,
             Bownes, Senior Circuit Judge,
               and Lynch, Circuit Judge.

 Asya Zimbovsky on brief pro se.
 Scott Harshbarger, Attorney General, and Stephen Dick,
Assistant Attorney General, on Motion for Summary Disposition for
appellee.

March 4, 1999

        Per Curiam.  We have carefully reviewed the parties'
briefs and the record on appeal.  We affirm the district
court's order of dismissal, dated February 25, 1998,
essentially for the reasons stated by the court in granting the
defendant's motion to dismiss the complaint.
          Affirmed.

                           -2-